
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 489
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Lamborn submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the symbols and traditions of Christmas should be
		  protected for use by those who celebrate Christmas.
	
	
		Whereas Christmas is a national holiday celebrated on
			 December 25; and
		Whereas the Framers intended that the First Amendment of
			 the Constitution, in prohibiting the establishment of religion, would not
			 prohibit any mention of religion or reference to God in civic dialog: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the symbols
			 and traditions of Christmas;
			(2)strongly disapproves of attempts to ban
			 references to Christmas; and
			(3)expresses support for the use of these
			 symbols and traditions by those who celebrate Christmas.
			
